DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 01/31/2020 and 11/01/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
No priority claim has been filed. The effective filing date of the instant application of 11/01/2019 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 1 are rejected due to their dependency.
Claim 1 recites “processing acquired projection data of a subject to measure a contrast signal of the first contrast injection; estimating a time when a venous return to baseline (VRTB) of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 9-11, 14-18, are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (USPN 20170209113 A1; Pub.Date 07/27/2017; Fil.Date 01/22/2016) in view of Vaz et al. (USPN 20170086772 A1; Pub.Date 03/30/2017; Fil.Date 09/28/2015) in view of Loveless (2007 MS Thesis Biomedical Engineering Nashville TN 56 pages; Pub.Date 2007).
Regarding claim 1, Jackson teaches a system and method to use it (Title and abstract), comprising: upon a first contrast injection ([0012] and Fig. 5 with [0036] “Currently cardiac CT angiography (CTA) and CT perfusion (CTP) scans are performed with independent scan sequences, with separate contrast agent injections” therefore a first and second injection of contrast agent), processing acquired projection data of a subject to measure a contrast signal of the first contrast injection ([0022] “the CT system 100 further includes an image processing unit 110 configured to reconstruct images of a target volume of the patient using an iterative or analytic image reconstruction method” for processor processing projection data of a subject and Fig. and [0088] “plot 505 of measure contrast level over time”); estimating a time [...when a venous return to baseline (VRTB) of the first contrast injection...] when a return to baseline is to occur based on the contrast signal (Fig.6 and [0094] measured time T7 with “Responsive to the measured contrast level reaching a minimum threshold, and/or after the completion of a threshold number of CTP scans every fourth beat, the perfusion acquisition ends at time T7. In some examples, the user may intervene and stop the acquisition”); [...and commanding initiation of a second contrast injection at the estimated time...].
Jackson does not specifically teach estimating a time when a venous return to baseline (VRTB) of the first contrast injection is to occur and commanding initiation of a second contrast injection at the estimated time, as in claim 1.
However, Vaz teaches within the same field of endeavor of CT imaging with different protocol for angiography and perfusion (Title, abstract and [0003] “Current standards of care st ¶) in order to repeat contrast agent injection to make sure that total contrast agent clearance was achieved for repeatability studies), both Vaz and Loveless teaching therefore estimating a time when a venous return to baseline (VRTB) of the first contrast injection is to occur as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Jackson by estimating a time when a venous return to baseline (VRTB) of the first contrast injection is to occur for commanding a change in imaging protocol, since one of ordinary skill in the art would recognize that measuring the venous contrast outflow with the venous contrast level curve to return to its baseline and estimating the transition time point for a total washout from the venous st ¶).
While Jackson teaches the use of different contrast injection for CTA and CTP protocols as discussed above and Vaz with Loveless teach estimating a time when a venous return to baseline (VRTB) of the first contrast injection is to occur, Jackson does not specifically teach commanding initiation of a second contrast injection at the estimated time as in claim 1.
However, Loveless teaches also that in order to perform further next injection of contrast agent one should be assured that all contrast agent have cleared the vascular system (p.10 1st ¶ “This process was repeated for each mouse after 30 minutes which allowed for the clearance of any residual contrast” wherein the process starts with the injection of the contrast agent as in p.9 2nd ¶ ). Additionally, Jackson teaches the combination of CTA and CTP ([0010]) and that the conventional combination of CTA and CTP are performed independently with separate contrast agent injections ([0004]) with the drawback of waiting time between the CTA and CPT ([0004]). Since Loveless teaches the prediction of the initial time where the total clearance of the contrast agent is occurring, this time corresponds to the earliest time for the next contrast agent to be injected since no residual contrast agent is present within the vascular system according to Loveless (p.10 1st ¶ “This process was repeated for each mouse after 30 minutes which allowed for the clearance of any residual contrast” as the next contrast agent injection perform later than the time at maximum clearance). Therefore, since the concern to combine CTA and CTP imaging 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jackson, Vaz and Loveless with commanding initiation of a second contrast injection at the estimated time, since one of ordinary skill in the art would recognize that performing a second contrast agent injection after a first contrast agent complete clearance was known in the art as taught by Vaz and Loveless and since perfoming the second contrast agent injection at the time of maximum clearance of the first contrast agent from the first injection would have been a minimization of the time of wait between CTA and CTP to perform a combined CTA/CTP with a reasonable expectation of success sing both CTA and CTP are independent techniques based on the presence of contrast agent within the tissue and the maximum clearance from the first contrast agent injection would insure a non-interference between CTA and CTP. Such minimization of waiting time would have been a “routine optimization” of time of wait between the application of two independent techniques and would have been obvious according to the Court (see MPEP 2144.05 II).  

Regarding independent claim 11, Jackson teaches a method for an imaging system (Title and abstract), comprising: upon a first injection of a contrast agent to a subject, measuring a contrast level of the contrast agent of the subject ([0012] and Fig. 5 at least step 525 “monitor contrast level” with [0036] “Currently cardiac CT angiography (CTA) and CT perfusion (CTP) scans are performed with independent scan sequences, with separate contrast agent injections” therefore a first and second injection of contrast agent, and [0022] “the CT until the contrast level reaches [...a first point on...] a contrast level curve to generate a contrast signal  (Fig. 6 measure the contrast level between T0 and T4 as baseline wherein T4 is the first time when the contrast level is starting to be higher than the baseline level corresponding to the contrast flowing within the region of interest to generate contrast data corresponding to specific protocol as [0090] for perfoming final adjustment for CTP scan for every beat, therefore generating contrast scan signal); initiating a first contrast scan of the subject with the imaging system ([0061], Fig. 5 with step 520 to “initiate and perform first contrast scan”); determining when an estimated [...venous...] return to baseline of the contrast agent is going to occur based on the contrast signal (Fig.6 and [0094] measured time T7 with “Responsive to the measured contrast level reaching a minimum threshold, and/or after the completion of a threshold number of CTP scans every fourth beat, the perfusion acquisition ends at time T7. In some examples, the user may intervene and stop the acquisition”); [...commanding a second injection of the contrast agent to the subject be performed at the estimated venous return to baseline...]; and initiating a second contrast scan of the subject (Fig. 5 step 555 for initiating and performing second contrast scan with Jackson suggesting in [0036] “Currently cardiac CT angiography (CTA) and CT perfusion (CTP) scans are performed with independent scan sequences, with separate contrast agent injections”).
Jackson does not specifically teach a first point on a contrast level curve to generate a contrast signal, determining when an estimated venous return to baseline of the contrast agent is going to occur based on the contrast signal and commanding a second injection of the contrast agent to the subject be performed at the estimated venous return to baseline as in claim 11.
However, Vaz teaches within the same field of endeavor of CT imaging with different protocol for angiography and perfusion (Title, abstract and [0003] “Current standards of care st ¶) in order to repeat contrast agent injection to make sure that total contrast agent clearance was achieved for repeatability studies), both Vaz and Loveless teaching therefore determining when an estimated venous return to baseline of the contrast agent is going to occur based on the contrast signal as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Jackson with determining when an estimated venous return to baseline of the contrast agent is going to occur based on the contrast signal for commanding a change in imaging protocol, since one of ordinary skill in the art would recognize that measuring the venous contrast outflow with the venous contrast level curve to return to its baseline and estimating the transition time point for a total washout from the st ¶).
Additionally, Vaz teaches a first point on a contrast level curve to generate a contrast signal (Fig. 7 and point 710 corresponding to a contrast level and [0088] corresponding to a transition point for a protocol switch “auto-trigger conditions such as contrast curve level and slope may be used to override the pre-defined transition time points. For example, the scan protocol may switch from stage one to stage two at transition point 710, established by at least the contrast level”).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jackson with a first point on a contrast level curve to generate a contrast signal, since one of ordinary skill in the art would recognize that using transition points on the contrast level curves for actuating a switch for imaging protocol was known in the art as taught by Vaz. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since    both Jackson and Vaz teach CT imaging for combining CTA and CTP projection data analysis. The motivation would have been to ideally provide a transition time to switch between two different imaging protocols, as suggested by Vaz ([0090] and [0092]).
While Jackson teaches the use of different contrast injection for CTA and CTP protocols and Vaz teaches determining when an estimated venous return to baseline of the contrast agent is going to occur based on the contrast signal for commanding a change in imaging protocol as commanding a second injection of the contrast agent to the subject be performed at the estimated venous return to baseline as in claim 11.
However, Loveless teaches also that in order to perform further next injection of contrast agent one should be assured that all contrast agent have cleared the vascular system (p.10 1st ¶ “This process was repeated for each mouse after 30 minutes which allowed for the clearance of any residual contrast” wherein the process starts with the injection of the contrast agent as in p.9 2nd ¶ ). Additionally, Jackson teaches the combination of CTA and CTP ([0010]) and that the conventional combination of CTA and CTP are performed independently with separate contrast agent injections ([0004]) with the drawback of waiting time between the CTA and CPT ([0004]). Since Loveless teaches the prediction of the initial time where the total clearance of the contrast agent is occurring, this time corresponds to the earliest time for the next contrast agent to be injected since no residual contrast agent is present within the vascular system according to Loveless (p.10 1st ¶ “This process was repeated for each mouse after 30 minutes which allowed for the clearance of any residual contrast” as the next contrast agent injection perform later than the time at maximum clearance). Therefore, since the concern to combine CTA and CTP imaging is the time of wait between the performance of each CTA and CTP as taught by Jackson, one of ordinary skill in the art would have minimized the time of wait between the CTA and CTP as an optimization step for the combination of CTA and CTP and therefore performing the second contrast agent injection at the initial time when no residual contrast agent from the first injection  present in the vascular system is to occur, which is the time of maximum clearance predicted by Loveless.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jackson, Vaz and Loveless with commanding initiation of a second contrast injection at the estimated time, since one of ordinary 

Regarding independent claim 16, as discussed for claim 1, Jackson teaches a system (Title and abstract) which also comprises : an x-ray source that emits a beam of x-rays toward a subject to be imaged (Fig.2 and [0023] X-ray source 104 direct to subject 204 with “the x-ray beams 106 (see FIG. 1) that pass through a subject 204 such as a patient to acquire corresponding projection data”); a detector that receives the x-rays attenuated by the subject (Fig. 2 and [0023] “The detector array 108... sense the x-ray beams 106 (see FIG. 1) that pass through a subject 204”); a data acquisition system (DAS) operably connected to the detector (Fig.2 and [0086] “a data acquisition system (DAS) operably connected to the detector, and a computer operably connected to the DAS”) ; and a computer operably connected to the DAS and configured with instructions in non- transitory memory that when executed cause the computer to ([0086] “a computer operably connected to the DAS and configured with instructions perform the method step of claim 1 taught by Jackson, Vaz and Loveless when interpreting the “predetermined event of the first contrast injection is to occur” as the venous contrast level returning to baseline as in independent clam 1 as Vaz teachings with the measure of arterial contrast curve and venous contrast curve with the estimation of a time from the venous contrast level curve when the contrast level is returning to the baseline level as being the predetermined event (Fig. 7 and [0085] “FIG. 7 shows a graph 700 illustrating example contrast enhancement curves generated during a scan and used to adaptively control the scan according to an embodiment of the invention. In particular, the graph 700 illustrates example behavior of an arterial contrast curve 702 and a venous contrast curve 704, which respectively illustrate contrast levels of arterial blood and venous blood over time “ with the return point 730  as estimated as a transition time point [0090] “The scan protocol may transition to this final stage when the venous curve reaches the level and slope indicated at transition point 730” such as a change of imaging protocol at this estimated transition time point as in [0092] “responsive to the contrast level decreasing below a second threshold, automatically switching the scan from the second scan protocol to the first scan protocol” therefore this transition time point representing the predetermined event being used to command a change in imaging sequence or protocol) with Loveless teaching within the same field of endeavor of imaging using contrast agent (Title, abstract and p.7-8 for high resolution contrast enhanced vessel imaging using ultrasound) the practice of predicting the time corresponding to the contrast agent maximum clearance using time-intensity-curves (p.14 1st ¶) in order to repeat contrast agent injection to make sure that total contrast agent clearance was achieved for repeatability studies), both Vaz and Loveless teaching estimate a time when a predetermined event of the first contrast injection is to occur based on the contrast signal. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Jackson with the estimate a time when a predetermined event of the first contrast injection is to occur based on the contrast venous return to baseline of the contrast agent, since one of ordinary skill in the art would recognize that measuring the venous contrast outflow with the venous contrast level curve to return to its baseline and estimating the transition time point for a total washout from the venous region corresponding to a return of the venous contrast level to baseline was known in the art as taught by Vaz and since predicting the time at complete contrast agent clearance from contrast level time curves was also generically known in the art as taught by Loveless.. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Jackson and Vaz teach CT imaging for combining CTA and CTP projection data analysis. The motivation would have been to ideally provide a transition time to switch between two different imaging protocols, as suggested by Vaz ([0090] and [0092]) in order to pursuit further contrast imaging studies, as suggested by Loveless (p.14 1st ¶).
The Examiner notes that the claimed apparatus as taught by Jackson is directed to apparatus with corresponding structures to accomplish the method of claim 1 taught by Jackson, Vaz and Loveless, therefore independent claim 16 is therefore made obvious by the teachings of Jackson, Vaz and Loveless as discussed above mutandis mutatis.

Regarding the dependent claims 2-4, 9, 10, 14, 15, 17, 18, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Jackson, Vaz and Loveless.
Regarding claim 2, as discussed in claim 1, Jackson does not specifically teach the acquired projection data is of an arterial region of interest (ROI) and the contrast signal comprises a segment of an arterial inflow function (AIF) curve as in claim 2 but Vaz teaches that the contrast signal is measured as the contrast level in a ROI of the subject wherein Vaz is describing the contrast levels are including the arterial contrast level (Fig.7 and [0085] “behavior of an arterial contrast curve 702 and a venous contrast curve 704, which respectively illustrate contrast levels 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jackson, Vaz and Loveless with the acquired projection data is of an arterial region of interest (ROI) and the contrast signal comprises a segment of an arterial inflow function (AIF) curve, since one of ordinary skill in the art would recognize that measuring the arterial inflow function as the arterial contrast level curve for a tissue within an ROI of the subject was known in the art as taught by Vaz. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Jackson and Vaz teach CT imaging for combining CTA and CTP projection data analysis. The motivation would have been to ideally assess the dynamic behavior of the arterial intake of the contrast agent in order to provide a control of the transition time to switch between two different imaging protocols, as suggested by Vaz ([0090] and [0092]).
Regarding claim 3, Jackson teaches the acquisition of a baseline from T0 to T4 (Fig. 6 measure the contrast level between T0 and T4 as baseline wherein T4 is the first time when the contrast level is starting to be higher than the baseline level corresponding to the contrast flowing within the region of interest to generate contrast data corresponding to specific protocol with [0089]  “At time T0, the user may perform a baseline CTP scan as shown by plot 515 and further inject the contrast and start the sequence of scans”) therefore the time range for the baseline reading on the segment starts at a first time corresponding to commencement of the first contrast injection and ends at a second time corresponding to a point of the AIF curve prior to a peak of the AIF curve as claimed.
Regarding claim 4, Jackson teaches the recording from T0 until reaching the return of the contrast level to baseline after the maximum peak (Fig. 6 with acquisition 515) reading on the segment starts at a first time corresponding to commencement of the first contrast injection and 
Regarding claim 9, Jackson teaches initiating the baseline acquisition as a contrast scan upon the initiation of the contrast injection therefore comprising initiating a contrast scan of the subject upon initiation of the second contrast injection, and Jackson teaches that the protocol for the first injection may include a timing bolus scan ([0041] “a timing bolus scan may be included to determine the desired delay from the contrast injection to the CTA exposure”) reading on the first contrast injection is a timing bolus.
Regarding claim 10, as discussed above for claim 1, Jackson teaches the conventional performance of the CTA and CTP protocols as using different sequences of imaging and different contrast injections ([0012] and Fig. 5 with [0036] “Currently cardiac CT angiography (CTA) and CT perfusion (CTP) scans are performed with independent scan sequences, with separate nd ¶ and p.10 1st ¶) therefore teaching  on upon initiation of the second contrast injection, initiating a second contrast scan of the subject as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jackson, Vaz and loveless with upon initiation of the second contrast injection, initiating a second contrast scan of the subject, since one of ordinary skill in the art would recognize that performing a second contrast injection to initiate a second imaging protocol for the second contrast agent injection was known in the art as taught by Loveless. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Jackson and Loveless teach imaging vascular system with contrast agent. The motivation would have been to ideally provide a transition time to switch between two successive contrast agent protocols without contrast agent from the first injection affecting the second imaging protocol, as suggested by Loveless (p.14 1st ¶).
Regarding claim 14, Jackson does not specifically teach the first point and therefore the first contrast scan is initiated in response to determining that the contrast level has reached the 
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jackson, Vaz and Loveless with the first contrast scan is initiated in response to determining that the contrast level has reached the first point on the contrast level curve, since one of ordinary skill in the art would recognize that initializing a first contrast scan at a known initial transition level of contrast was known in the art as taught by Vaz. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Jackson and Vaz teach CT imaging for combining CTA and CTP projection data analysis. The motivation would have been to ideally provide a predefined transition time to switch between two different imaging protocols, as suggested by Vaz ([0088], [0090] and [0092]).
Regarding claim 15, as discussed in claim 14, Vaz teaches the predefined transition time 710 is on the curve 702 (Fig. 7 curve 702 with transition point 710 and [0088] 710 being transition point and [0085] “example behavior of an arterial contrast curve 702” with the transition time 710 being at the onset of the peak of the curve 702) therefore reading on the contrast level curve is an arterial inflow function curve and wherein the first point on the arterial inflow function curve is before a peak of the arterial inflow function curve as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jackson, Vaz and Loveless 
Regarding claim 17, as discussed in claim 16, the “predetermined event of the first contrast injection” comprises a venous return to baseline of the first contrast injection as taught by Vaz (Fig. 7 and [0085] “FIG. 7 shows a graph 700 illustrating example contrast enhancement curves generated during a scan and used to adaptively control the scan according to an embodiment of the invention. In particular, the graph 700 illustrates example behavior of an arterial contrast curve 702 and a venous contrast curve 704, which respectively illustrate contrast levels of arterial blood and venous blood over time “ with the return point 730 considered as a transition point [0090] “The scan protocol may transition to this final stage when the venous curve reaches the level and slope indicated at transition point 730” such as a change of imaging protocol as in [0092] “responsive to the contrast level decreasing below a second threshold, automatically switching the scan from the second scan protocol to the first scan protocol”) therefore reading on the predetermined event of the first contrast injection comprises a venous return to baseline of the first contrast injection or a first harmonic of an arterial inflow function curve of the first contrast injection as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jackson, Vaz and Loveless with the predetermined event of the first contrast injection comprises a venous return to baseline of the 
Regarding claim 18, Jackson teaches the use of a display (Fig. 2 display 232) wherein the use of a user interface allows to the display of protocols and parameters ([0051] and Fig. 4, [0052] “a user interface may display the protocol, and the user may adaptively change a large number of acquisition and time settings, as shown in the table above” therefore providing notification of commanding the second contrast injection to be initiated according to Table 400 as being updated or changed) therefore reading on a display device operably coupled to the computer, and wherein commanding the second contrast injection be initiated at the estimated time includes displaying a notification on the display device commanding the second contrast injection be initiated as claimed.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (USPN 20170209113 A1; Pub.Date 07/27/2017; Fil.Date 01/22/2016) in view of Vaz et al. (USPN 20170086772 A1; Pub.Date 03/30/2017; Fil.Date 09/28/2015) in view of Loveless (2007 MS Thesis Biomedical Engineering Nashville TN 56 pages; Pub.Date 2007) as applied to claims 1-4, 9-11, 14-18 and further in view of Messah et al. (USPN 20190159744 A1; Pub.Date 05/30/2019; Fil.Date 11/27/2017).
Jackson, Vaz and Loveless teach a method and system as set forth above. Jackson teaches a plurality of reconstructed images ([0022] “the CT system 100 further includes 
Jackson, Vaz and loveless does not specifically teach the acquired projection data is processed to segment tissue of interest of the subject in a plurality of reconstructed images and the contrast signal comprises a segment of a tissue uptake curve measured from the segmented tissue as in claim 5.
Regarding claim 5, Messah teaches within the same field of endeavor of CT imaging (Title, abstract, Fig. 10) the acquired projection data is processed to segment tissue of interest of the subject in a plurality of reconstructed images and the contrast signal comprises a segment of a tissue uptake curve measured from the segmented tissue ([0055] “a more robust method to determine the lesion ROI can be achieved by using the spatial distribution of the contrast agent within the lesion and the surrounding area. That is, the lesion ROI is based on the perfusion “ [0056] “For example, the lesion ROI can be generated using image segmentation, e.g., using a threshold and region growing method. In certain implementations, the lesion ROI can be a predefined shape (e.g., a sphere or an ellipse) with a volume selected according to predefined criteria”) teaching the acquired projection data is processed to segment tissue of interest of the subject in a plurality of reconstructed images and the contrast signal comprises a segment of a tissue uptake curve measured from the segmented tissue as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jackson, Vaz and Loveless with the acquired projection data is processed to segment tissue of interest of the subject in a plurality of reconstructed images and the contrast signal comprises a segment of a tissue uptake curve measured from the segmented tissue, since one of ordinary skill in the art would recognize that extracting a specific region of interest with a specific tissue by segmentation of the images based on the level of contrast agent being present within that tissue and ROI such as for specific lesions  was known in the art as taught by Messah. One of ordinary skill in the art would have 
Regarding the dependent claims 6 and 7, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Jackson, Vaz, Loveless and Messah.
Regarding claim 6, Jackson teaches the acquisition of a baseline from T0 to T4 (Fig. 6 measure the contrast level between T0 and T4 as baseline wherein T4 is the first time when the contrast level is starting to be higher than the baseline level corresponding to the contrast flowing within the region of interest to generate contrast data corresponding to specific protocol with [0089]  “At time T0, the user may perform a baseline CTP scan as shown by plot 515 and further inject the contrast and start the sequence of scans”) therefore the time range for the baseline reading on the segment starts at a first time corresponding to commencement of the first contrast injection and ends at a second time corresponding to a point of the AIF curve prior to a peak of the AIF curve as claimed.
Regarding claim 7, Jackson teaches the recording from T0 until reaching the return of the contrast level to baseline after the maximum peak (Fig. 6 with acquisition 515) reading on the segment starts at a first time corresponding to commencement of the first contrast injection and ends at a second time corresponding to a point of the AIF curve after a peak of the AIF curve as claimed.

Claims 8, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (USPN 20170209113 A1; Pub.Date 07/27/2017; Fil.Date 01/22/2016) in view of Vaz et al. (USPN 20170086772 A1; Pub.Date 03/30/2017; Fil.Date 09/28/2015) in view of Loveless (2007 .
Jackson, Vaz and Loveless teach a method and system as set forth above. Jackson teaches as discussed above a non-transitory memory storing instruction to execute algorithms and controls ([0033] and [0086]).
Jackson, Vaz and Loveless does not specifically teach entering the contrast signal as input to a machine learning model trained to output the estimated time when the VRTB is occur as a function of the contrast signal as in claim 8.
Jackson, Vaz and Loveless does not specifically teach determining when the estimated venous return to baseline of the contrast agent is going to occur via a machine learning model using the contrast signal as input to the machine learning model as in claim 13.
Jackson, Vaz and Loveless does not specifically teach a machine learning model configured to estimate the time when the VRTB is to occur based on the contrast signal as in claim 19.
However, Corey teaches within the same field of endeavor of perfusion imaging using contrast agent (Title, abstract and [0009] “perfusion-weighted images ("PWI") are typically obtained by injecting a contrast bolus, such as a gadolinium chelate”) the use of machine learning techniques to extract perfusion maps and parameters ([0049] “In estimating these perfusion parameter for a selected voxel, given CTC and AIF measurements, a pattern recognition model in the form of a novel bi-input convolutional neural network (bi-CNN), which takes the two inputs (CTC, AIF) may be used” with  [0078] and [0079] “a novel approach for perfusion parameter estimation using a bi-input convolutional neural network is introduced herein. Results showed that the patch-based bi-CNN model is capable of estimating four perfusion parameters in stroke patients without using a standard deconvolution methods” such as claim 6 with the determination 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jackson, Vaz and Loveless with entering the contrast signal as input to a machine learning model trained to output the estimated time when the VRTB is occur as a function of the contrast signal and determining when the estimated venous return to baseline of the contrast agent is going to occur via a machine learning model using the contrast signal as input to the machine learning model and a machine learning model configured to estimate the time when the VRTB is to occur based on the contrast signal, since one of ordinary skill in the art would recognize that using machine learning such as CNN for determining the mean transit time for the contrast agent to transit through the region of interest based on the contrast signal/data was known in the art as taught by Corey. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Jackson and Corey teach CT imaging with projection data analysis. The motivation would have been to ideally provide estimation of perfusion parameters to diagnose or characterize the target tissue, as suggested by Corey ([0015] “a system for estimating perfusion parameters using medical imaging is provided” and “The system further includes an output for providing the report” with [0062] “To this end, generated perfusion parameters, maps or images may be analyzed to determine the condition or tissue types, or tissue regions”).

Regarding claim 20, Jackson does not specifically teach the machine learning model is a regression model or a neural network but Corey teaches as discussed above the use of CNN (bi-CNN or neural network). 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jackson, Vaz, Loveless and Corey with the machine learning model is a regression model or a neural network, since one of ordinary skill in the art would recognize that using machine learning such as bi-CNN for determining the mean transit time for the contrast agent to transit through the region of interest based on the contrast signal/data was known in the art as taught by Corey. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Jackson and Corey teach CT imaging with projection data analysis. The motivation would have been to ideally provide estimation of perfusion parameters to diagnose or characterize the target tissue, as suggested by Corey ([0015] “a system for estimating perfusion parameters using medical imaging is provided” and “The system further includes an output for providing the report” with [0062] “To this end, generated perfusion parameters, maps or images may be analyzed to determine the condition or tissue types, or tissue regions”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (USPN 20170209113 A1; Pub.Date 07/27/2017; Fil.Date 01/22/2016) in view of Vaz et al. (USPN 20170086772 A1; Pub.Date 03/30/2017; Fil.Date 09/28/2015) in view of Loveless (2007 MS Thesis Biomedical Engineering Nashville TN 56 pages; Pub.Date 2007) as applied to claims 1-4, 9-11, 14-18 and further in view of Krishnan et al. (2017 Topics in Magnetic Resonance Imaging 26:113-119; Pub.Date 2017).

Jackson, Vaz and Loveless does not specifically teach the first contrast scan is a CT angiography scan, and the second contrast scan is a CT perfusion scan as in claim 12.
However, Krishnan teaches within a review in the same field of endeavor of CTA and CTP imaging (Title and abstract) that multimodal CT evaluation of acute ischemic stroke for the brain is performed with contrast agent injection with initially a CTA followed by a CTP since CTA performed before CTP does not influence quantitative CTP parameters, but does reduce CTA-related venous contamination.15 It also allows identification of any occlusions and can be used to plan the CTP acquisition including timing and coverage if whole brain scanning is not available (p.113 col.2 2nd ¶).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jackson, Vaz and Loveless with the first contrast scan is a CT angiography scan, and the second contrast scan is a CT perfusion scan, since one of ordinary skill in the art would recognize that starting the contrast imaging with the CTA protocol and then following with the CTP protocol was known in the art as taught by Krishnan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Jackson and Krishnan teach using CTA and CTP imaging with projection data analysis. The motivation would have been to ideally provide a reduction in venous contamination and while preserving quantification of the CTP parameters and allowing identification of occlusions, as suggested by Krishnan (p.113 col.2 2nd ¶).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793